Name: Commission Regulation (EEC) No 1975/84 of 11 July 1984 amending for the 10th time Regulation (EEC) No 3172/80 laying down implementing rules in respect of the system of consumption aid for olive oil
 Type: Regulation
 Subject Matter: processed agricultural produce;  civil law
 Date Published: nan

 12. 7 . 84 Official Journal of the European Communities No L 185/ 17 COMMISSION REGULATION (EEC) No 1975/84 of 11 July 1984 amending for the 10th time Regulation (EEC) No 3172/80 laying down implementing rules in respect of the system of consumption aid for olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 556/84 (2), and in particular Article 1 1 (8) thereof, Whereas Commission Regulation (EEC) No 3172/80 (3), as last amended by Regulation (EEC) No 570/84 (4), lays down in Article 9 a time limit for the submission of applications for consumption aid ; whereas once this time limit has passed applications can no longer b*e accepted ; whereas, however, expe ­ rience has shown that applications submitted after the time limit should be accepted, subject to a reduction of the aid in proportion to the delay in submitting the application ; V Whereas Article 14 (4) of the abovementioned Regula ­ tion laid down the conditions on which the security in respect of imported olive oil is released ; whereas expe ­ rience has shown that application of these conditions in the case of re-exportation of olive oils that are not directly edible may give occasion for misapplication of the consumption aid scheme ; whereas, therefore, when such oils are exported release of the security should be limited to instances where the acidity does not exceed 30 ° ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, 1 . The following subparagraph is added to Article 9 'However, applications lodged after the period specified above has expired but within two months of the expiry of that period at the latest shall be accepted but shall carry a reduction of the aid to be paid of 10% for each month or part of a month by which the application has been delayed.' 2. Article 14 (4) is replaced by the following : '4 . The security shall be released on presentation , save in cases of force majeure, oi the original copy of the certificate referred to in Article 1 5 (3) within six months of the date of release for free circula ­ tion . The security shall be released in respect of the quantity of oil released into free circulation or, if appropriate, for an equivalent quantity of oil which the certificate shows to have been rendered ineli ­ gible for consumption aid . The period on the expiry of which the security becomes forfeit may be extended to 12 months by the Member State concerned in cases where oil released into free circulation and packaged in immediate containers of a net content of not more than 5 litres is rendered ineligible for aid under the terms of Article 15 ( 1 ) (d). Should the time limits specified above not be complied with the security shall be forfeit. However, if the certificate referred to in Article 15 (3) is presented within a period of six months at the latest following the date of expiry of the period specified in the first subparagraph the security shall be repaid . If the certificate is presented between the 13th and the 21st month following the date of release for free circulation of the oil the security shall be repaid subject to deduction of 10% of the security lodged for each month or part of a month by which presentation has been delayed . Where olive oil released into free circulation falling within subheading 15.07 A I a) of the Common Customs Tariff and packaged in immediate con ­ tainers of a net content of more than 5 litres is rendered ineligible for aid under the terms of Article 15 ( 1 ) (a) the entire security shall be released on presentation by the interested party of certifi ­ cates as referred to in Article 15 (3) for a quantity equivalent to at least 99% of that in respect of which the security was lodged . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3172/80 is hereby amended as follows : (') OJ No 172, 30 . 9 . 1966, p. 3025/66. O OJ No L 150, 6 . 6 . 1984, p. 5 . (') OJ No L 331 , 9 . 12 . 1980, p. 27. (4) OJ No L 62, 3 . 3 . 1984, p. 11 . No L 185/ 18 Official Journal of the European Communities 12. 7 . 84 Where the conditions set out in this Article are met for only a part of the oil concerned the security shall be released in proportion to that quantity.' Where the export of olive oil as referred to in Article 15 ( 1 ) (b) concerns olive oil falling within subheadings 15.07 A I b) or 15.07 A I c) of the Common Customs Tariff the security may not thereupon be released unless the free fatty acid content expressed as a proportion of the oleic acid does not exceed 30 grams per 100 grams of oleic acid . In such cases the security released shall be equal to 88 and 40% respectively of the quantity shown on the certificate referred to in Article 15 (3). Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 July 1984. For the Commission Poul DALSAGER Member of the Commission